DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on October 13, 2022, is acknowledged.
Claims 1-14 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of Group I, Species I, claims 1-2, in the reply filed on October 13, 2022 is acknowledged.
Claims 3-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 13, 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. US 11,293,628. Although the claims at issue are not identical, they are not patentably distinct from each other as set forth below.
Instant Application
U.S. Patent No. 11,293,628
Claim 1 states,
An LED string light, comprising:
(1) a first conducting wire, (2) a second conducting wire, (3) a third conducting wire which are arranged in parallel; (4) wherein the first conducting wire, the second conducting wire and the third conducting wire all comprise a conducting wire core and (5) an insulation layer coating a surface of the conducting wire core; (5) the insulation layer of the first conducting wire is removed at intervals of a predetermined length along an axial direction of the first conducting wire to form a plurality of first welding spots, (6) the insulation layer of the second conducting wire is removed at intervals of the predetermined length along an axial direction of the second conducting wire to form a plurality of second welding spots, positions of the first welding spots respectively correspond to positions of the second welding spots one to one, to form a plurality of lamp welding regions; (7) a plurality of Surface Mounted Devices (SMD) LEDs respectively disposed at the plurality of lamp welding regions, (8) two welding legs of each SMD LED being respectively welded onto a first welding spot and a second welding spot at one corresponding lamp welding region, (9) the plurality of the SMD LEDs being connected in series, in parallel or in hybrid; and (10) a plurality of encapsulation colloids respectively coating the plurality of the SMD LEDs and surfaces of portions of the third conducting wire corresponding to positions of the plurality of the SMD LEDs, to form a plurality of lamp beads; wherein (11) every at least two adjacent SMD LEDs form a light-emitting unit, (12) positive-pole and negative-pole positions of the SMD LEDs in each light-emitting unit are arranged in a same direction, (13) positive-pole and negative-pole positions of the two adjacent light-emitting units are arranged in an opposite direction, (14) the first conducting wire and the second conducting wire between every two adjacent light-emitting units are alternately cut off, to make the plurality of the SMD LEDs connected in hybrid, (15) the wire residues formed by cutting the first conducting wire and the second conducting wire are encapsulated in the encapsulation colloid.
Claim 4 states,
An LED string light, comprising: 
(1) a first conducting wire, (2) a second conducting wire, (3) a third conducting wire which are arranged in parallel; (4) wherein the first conducting wire, the second conducting wire and the third conducting wire all comprise a conducting wire core and (5) an insulation layer coating a surface of the conducting wire core; (5) the insulation layer of the first conducting wire is removed at intervals of a predetermined length along an axial direction of the first conducting wire to form a plurality of first welding spots, (6) the insulation layer of the second conducting wire is removed at intervals of the predetermined length along an axial direction of the second conducting wire to form a plurality of second welding spots, positions of the first welding spots respectively correspond to positions of the second welding spots one to one, to form a plurality of lamp welding regions; (7) a plurality of Surface Mounted Devices (SMD) LEDs respectively disposed at the plurality of lamp welding regions, (8) two welding legs of each SMD LED being respectively welded onto a first welding spot and a second welding spot at one corresponding lamp welding region, (9) the plurality of the SMD LEDs being connected in series, in parallel or in hybrid; and (10) a plurality of encapsulation colloids respectively coating the plurality of the SMD LEDs and surfaces of portions of the third conducting wire corresponding to positions of the plurality of the SMD LEDs, to form a plurality of lamp beads; wherein positive-pole and negative-pole positions of two adjacent SMD LEDs are arranged in an opposite direction, the first conducting wire and the second conducting wire between every two adjacent SMD LEDs are alternately cut off to make the SMD LEDs connected in series, wire residues formed by cutting the first conducting wire and the second conducting wire are encapsulated in the encapsulation colloid, wherein (11) every at least two adjacent SMD LEDs form a light-emitting unit, (12) positive-pole and negative-pole positions of the SMD LEDs in each light-emitting unit are arranged in a same direction, (13) positive-pole and negative-pole positions of the two adjacent light-emitting units are arranged in an opposite direction, (14) the first conducting wire and the second conducting wire between every two adjacent light-emitting units are alternately cut off, to make the plurality of the SMD LEDs connected in hybrid,  (15) the wire residues formed by cutting the first conducting wire and the second conducting wire are encapsulated in the encapsulation colloid.
Claim 2 states,
(16) wherein the first conducting wire, the second conducting wire and the third conducting wire are enamel- covered wires or rubber-covered wires.
Claim 4 states,
(16) wherein the first conducting wire, the second conducting wire and the third conducting wire are enamel-covered wires or rubber-covered wires.


Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han, can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879